DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 13, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Jung in view of Anikhindi fails to teach or suggest a horizontal bracket is arranged in the mounting cavity, two sides of the horizontal bracket are respectively fixedly connected to the two fixing base plates, a top end of the horizontal bracket is lower than a top end of the front baffle, and the device body is mounted on the horizontal bracket.
Claims 6, 15, and 16 are dependent upon claim 3.
Regarding claim 13, Jung in view of Anikhindi fails to teach or suggest a fixing member is fixedly mounted on the rear end surface of the protruding part. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung (US 2017/0002504).
Regarding claim 1, Jung figure 1 teaches a duplex washing machine with an automatically openable drawer, comprising: 
	a base (31 second cabinet) being configured to support the washing machine on a mounting plane;  
	a drawer (32), being positioned in a housing (interior space of cabinet 31) of the duplex washing machine, wherein 
the housing is provided with an first opening (311 introduction/ discharge opening) through which the drawer is pulled and pushed to be opened and closed;  and 
	an automatic ejection device (33 discharge unit), being arranged below the drawer, wherein the automatic ejection device comprises a device body (333 pinion) and a telescopic rod (331 rack), an extension end of the telescopic rod is fixed with the drawer, an other end of the telescopic rod extends into the device body, the device body is fixedly connected to the base of the washing machine, and the device body drives the drawer to move into or out of the housing through the telescopic rod. [0048]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4-5, 7-12, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0002504), and in further view of Anikhindi (US 2009/0160297).
Regarding claim 2, Jung figure 1 teaches the drawer is arranged above the base (lower portion of second cabinet 31), a gap (shown in figure 1) is reserved between the base and a bottom of the drawer, and the gap between the base and the drawer forms a mounting cavity, the automatic ejection device is mounted in the mounting cavity and fixed with the base.
Jung is silent to a fixing base plate is arranged on each of two opposite sides of the base and the fixing base plate is parallel to a moving direction of the drawer, a front baffle at a lower part of the first opening is arranged at a front side of the housing, a front end of each of two fixing base plates is fixedly connected to the front baffle, and an second opening through which the telescopic rod penetrates is formed in the front baffle. 
Anikhindi is directed towards a powered drawer for an appliance wherein figures 2-5 teach to a fixing base plate (denoted by 33 in figure 3) is arranged on each of two opposite sides of the base and the fixing base plate is parallel to a moving direction of the drawer, a front baffle (backside of 12 drawer) at a lower part of the first opening is arranged at a front side of the housing, a front end of each of two fixing base plates is fixedly connected to the front baffle, and an second opening (63) through which the telescopic rod (60) penetrates is formed in the front baffle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a powered drawer configuration as taught in Anikhindi to provide an effective means for driving the drawer between a closed and open position.[0001]  
Regarding claim 4, Anikhindi figure 2 teaches the telescopic rod of the automatic ejection device is parallel to a moving direction of the drawer, the extension end of the telescopic rod is fixedly connected with the drawer, and the other end of the telescopic rod penetrates into the mounting cavity through the second opening in the front baffle of the base and extends into the device body.  
Regarding claim 5, Jung figure 1 teaches a front panel (327 drawer cover) is arranged on an side, capable of moving out of the housing, of the drawer, the front panel has a protruding part (lower portion of drawer 32) that protrudes and extends downwards, a projection of the protruding part in a 
pushing-pulling direction of the drawer at least covers a periphery of the front baffle, so that when the drawer is pulled into the housing, the protruding part completely covers the front baffle of the base. Anikhindi figure 2 teaches the extension end of the telescopic rod is fixed on a rear end surface of the protruding part. 
Regarding claim 7, Anikhindi figures 2-5 teach, the device body comprises a slide rail (26), a transmission device (34), and a driving device (32 motor), wherein the other end of the telescopic rod 
extends into the device body and is connected with the transmission device, and under a driving of the driving device, the transmission device drives the telescopic rod to move along the slide rail so that the telescopic rod drives the drawer to move out of or into the housing.[0021]  
Regarding claim 8, Anikhindi figure 4 teaches the driving device is a motor capable of bidirectional rotation, the transmission device comprises a transmission gear set, the transmission gear set is mounted on an output shaft of the motor, and the motor drives the transmission gear set to rotate clockwise or counterclockwise.  
Regarding claim 9, Anikhindi figure 5 teaches a plurality of saw teeth (126 driven gear) are transversely formed in the other end, extending into the device body, of the telescopic rod, the other 
end, extending into the device body, of the telescopic rod is of a rack structure (128) and is meshed with an output gear of the transmission gear set, an input gear (132) of the transmission gear set drives the output gear to perform transmission, and the other end, extending into the device body, of the telescopic rod and the transmission gear set together form a rack-and-pinion mechanism.[0027]  
Regarding claim 10, Anikhindi figure 5 teaches the motor (122) capable of bidirectional rotation is connected with an end of a conducting wire (shown in figure 5), an other end of the conducting wire 
passes through the device body to be connected with a terminal. Jung teaches the second treatment device door 348 from the second introduction opening 345 under the control of the second 
controller thereby suggesting the terminal is connected with a control system of the washing machine to receive a signal that triggers the motor to rotate clockwise or counterclockwise, and to push or pull the drawer.[0053] 
Regarding claim 11, Jung in view of Anikhindi suggests the horizontal bracket is a plate structure 
horizontally arranged, two ends of the plate structure are horizontal fixing parts that are fixedly connected to the fixing base plates on corresponding sides, a middle part of the plate structure is a horizontal mounting part on which the device body is mounted, and two ends of the horizontal mounting part are correspondingly connected to the horizontal fixing parts through oblique parts that extend downwards obliquely.  
Regarding claim 12, Jung in view of Anikhindi suggests the horizontal fixing parts are correspondingly placed on the fixing base plates and fixedly connected with the fixing base 
plates, and the device body is fixedly mounted on an upper side of the horizontal mounting part.  
Regarding claim 14, Jung in view of Anikhindi suggests the telescopic rod extends in the pushing-pulling direction of the drawer, and the extension end of the telescopic rod is connected with a middle part of the protruding part.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711